Citation Nr: 0909130	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for disability of the 
lumbosacral spine, to include degenerative joint disease and 
degenerative disc disease.  

2.  Entitlement to service connection for a chronic headache 
disorder.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from April 1975 to 
April 1978, and from October 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 2007 the Board issued a remand for VA medical records 
and compensation and pension (C&P) examinations to address 
the issues of service connection.  

The Veteran seeks service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, headaches, and sleep problems incurred in service.  

Service treatment records (STRs) show the Veteran complaining 
of trouble sleeping in November 1976, December 1976, January 
1977, and March 1977.  She complained of a headache in April 
1977, July 1977, and January 1981.  In May 1977, and January 
1980, she complained of low back pain.  She was diagnosed 
with low back strain in May 1977.

In April 2003 the Veteran was accorded a compensation and 
pension (C&P) general examination.  The examiner reports that 
the claims file was reviewed pursuant to this examination.  
During the examination the Veteran reported having chronic, 
nonspecific pain in her neck and posterior head.  She 
described these as headaches.  She complained of low back 
pain which she stated she has had for a number of years, 
first noting it in service.  An x-ray taken in November 2001 
showed disc narrowing and osteophyte formation at L3-4 and 
L4-5.  She further reported that he had insomnia since she 
was in the military.  Diagnoses, in pertinent part, were 
degenerative joint disease/degenerative disc disease of the 
lumbosacral spine, mild, with no radiculopathy; degenerative 
disc disease of the cervical spine with neck pain, headaches, 
and left arm radiculopathy, mild; and depression, not 
clinical, and insomnia, longstanding.  An opinion as to 
etiology was not provided.

Following the Board's remand of July 2007, additional VA 
medical records were received.  During the course of a 
February 2003 primary care visit, the Veteran reported that 
she had been approved for Supplemental Security Income.  
During the VA psychiatric examination, the Veteran reported 
that she fell and broke her ankle in 2000 and has not 
returned to work.  She stated that she is not working 
currently due to arthritis in her back and that she receives 
SSA disability.  It does not appear, however, that the 
administrative decision and the records upon which the Social 
Security Administration (SSA) relied in reaching its decision 
have been associated with the Veteran's claims file.  The 
Court has held that VA's duty to assist encompasses obtaining 
medical records that supported an SSA award of disability 
benefits as they may contain information relevant to VA 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Those records should be requested, and 
associated with the Veteran's claims file.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
July 17, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Birmingham VAMC dating from July 17, 
2008, to the present.  

2.  Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for 
any such determination, to include any 
re-examinations following the initial 
grant of disability benefits.  All 
attempts to fulfill this development 
should be documented in the claims 
file.  If the search for these records 
is negative, that should be noted and 
the Veteran must be informed in 
writing.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
